UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JAIME CARVAJAL,                 :
                                :
              Plaintiff,        :                      Civil Action No.:        06-2265 (RMU)
                                :
              v.                :                      Re Document No.:         10
                                :
DRUG ENFORCEMENT AGENCY et al., :
                                :
              Defendants.       :

                                  MEMORANDUM OPINION

              GRANTING THE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       On December 29, 2006, the pro se plaintiff filed suit against the defendants in the above-

captioned matter, asserting that the defendants had withheld material that he was entitled to

receive under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. See generally Compl.

On November 25, 2008,1 the defendants filed a motion for summary judgment, urging the court

to dismiss the case because (1) the first named defendant, the Drug Enforcement Agency,

properly withheld the requested documentation from release under several exemptions

established in FOIA; (2) the second, third, fourth and fifth named defendants (the Federal Bureau

of Investigation, the Internal Revenue Service, the Department of the Treasury, and the Bureau of

Alcohol, Tobacco, Firearms and Explosives) were not sent any FOIA requests; (3) the sixth

named defendant, the Attorney General, is not a proper defendant to this action; and (4) there is

no such entity as the “Freedom of Information/Privacy Agency for the United States,” the last




1
       The defendants then filed a notice on December 31, 2008, indicating that the plaintiff’s copy of
       the defendants’ motion for summary judgment had initially been returned as undeliverable, and
       that another copy of the motion was served on the plaintiff at his new address. Notice (Dec. 31,
       2008).
named defendant.2 See generally Defs.’ Mot. for Summ. J.

       Because the plaintiff failed to oppose the defendants’ motion for summary judgment, the

court issued an order on May 7, 2009, directing the plaintiff to respond to the motion on or

before May 18, 2009, and warning him that failure to do so could result in the court granting the

motion and entering judgment in favor of the defendants. Order (May 7, 2009). To date, the

plaintiff has failed to oppose the defendants’ motion. Accordingly, pursuant to Local Civil Rule

7(b), the court treats the defendants’ motion for summary judgment as conceded and grants the

motion. An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 10th day of June, 2009.



                                                       RICARDO M. URBINA
                                                      United States District Judge




2
       The defendants’ motion also advised the plaintiff to “take notice that any factual assertions
       contained in the declarations and other attachments in support of defendants’ motion will be
       accepted by the Court as true unless plaintiff submits his own declarations or other documentary
       evidence contradicting the assertions in the defendants’ attachments.” Defs.’ Mot. at 1.

                                                  2